DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5, 7-8 and 10 are now pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Response to Arguments
Applicant’s amendments as filed on 09/23/2022 have been fully considered and entered. However, applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Rokuhara’s sensors 83 are not cameras that take any image, see remarks, page 7, first paragraph.
In reply examiner asserts that it’s not Rokuhara but Bajema reference as 103 combination has been shown to teach that sensors are cameras which take images of the transport belt, see rejection(s) below.
Applicant further argues that Ouchi’s sensors are not cameras and do not detect ends of print medium based on color difference, see remarks, page 7.
In reply examiner again asserts that Bajema reference has been shown to teach that sensors are cameras which take images of the transport belt, and Soures reference has been shown to detect ends of print medium based on color difference, see rejection(s) below.
Applicant further argues that Soures fail to teach detecting both end portions based on a color difference in the image between an image color of the transport belt and an image color of the print medium as currently recited in claim 1, see remarks, page 8.
In reply examiner asserts that Soures successfully teaches that sensors 410-425 is used to detect media entering the pre-marker paper path, for instance, edge sensors 415-418 are used to look at media timing and registration in order to make sure that the sheet's lead edge and trail edge times are correct prior to marking. The marker sync sensor 420 is the last sensor before marking is initiated, and it looks at lead edge of the media just prior to entry into the direct marker. Marker sync sensor 420 looks for similarities and/or differences based on color between the belt transport and the media itself. And finally, the market exit sensor 425 looks at the media exiting the direct marking station 445. Therefore, the readings of leading and trailing edges detected by markers 420 and 425, respectively, based on color differences between the belt transport and the media itself, the edges are correctly detected and analyzed for accurately marking, see col. 7, lines 1-30.
Applicant further argues that Bajema fail to teach detecting end portions based on a color difference in the image between an image color of the transport belt and an image color of the print medium, see remarks, page 9.
In reply examiner asserts that it has been established that Soures was cited to teach those features as demonstrated above. Bajema was only brought in to provide the teaching that camera 300 that detects edges of paper products placed on conveyor belt 102, wherein the sensor such as camera 300 can be a camera which has sufficiently wide field of view to capture the image across the entire width of the conveyor belt 102, paragraph 27.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the ends of the print medium are detected based on a on a color difference in any captured image itself between an image color of the transport belt and an image color of the print medium”, see remarks, page 8, 3rd paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant lastly argues on page 10 that none of the cited references teach the features of claim 5 such as the user changes the print start position or any settings of the camera based on input from a user.
In reply examiner asserts that the limitation(s) as argued by the applicant that “user changes the print start position or any settings of the camera based on input from a user” is not positively recited into claim 5 and therefore is not given patentable weight, however, Ouchi teaches that settings are specified by user and the printing is performed based on the changed settings, see paragraphs 117-121.
Claim Rejections - 35 USC § 112
Previous 112(a) rejection(s) to claim(s) have been withdrawn in view of amendments made by the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rokuhara et al., US 2017/0302804 in view of Ouchi et al., US 2004/0156666 further in view of Soures, US 10, 101, 701 further in view of Bajema et al., US 2014/0146164.
Regarding claim 1, Rokuhara discloses a printing apparatus (printer 11, paragraph 31) comprising: 
a printing section (printing unit 33, paragraphs 32-33);
a transport belt that transports a print medium (transport unit 32 which includes transport mechanism 37 with belt 58 for transporting medium, paragraphs 32, 34, 36-37);
a sensor (sensors 83) that detects both end portions in an intersecting direction that intersects a transport direction of the print medium among end portions of the print medium placed on the transport belt (paragraphs 44-45, medium detecting device 80 employs a belt driving method that causes the carriage 82 to reciprocate in the width direction X by rotation of the pulleys 86 and the belt 87 caused by power of the electric motor 103. The electric motor 103 is coupled to one of the pulleys 86 (the pulley 86 closer to an away position AP described later in the example of FIG. 3), and causes the pulley 86 to rotate. The electric motor 103 is a stepping motor. As described above, since the medium detecting device 80 is provided as a separate component from the print head 34, the carriage 82 and the sensors 83 can move in the width direction X, independently of the print head 34. As clearly shown in the configuration illustrated in FIG. 1, the carriage 82 can move in the width direction X at a location upstream of the print head 34 in the transport direction Y); 
and a controller (control unit 120, paragraph 51) that causes the printing section to execute printing based on print data (control unit 120 that controls components of the printing device 11 as a whole and controls printing by print head, paragraph 52).
Rokuhara discloses carriage being at home position with detecting end portions in the width direction while printing, paragraph 63 but fails to explicitly disclose wherein sensor is a camera configured to take an image of an area that covers a whole width of transport belt; executing printing while one end portion of both end portions detected by sensor is set as a print start position and a distance from one end portion to other end portion is set as a width of print medium, wherein the controller detects both the end portions based on a color difference in the image between an image color of the transport belt and an image color of the print medium.
However, Ouchi teaches executing printing while one end portion of both end portions detected by sensor is set as a print start position and a distance from one end portion to other end portion is set as a width of print medium (paragraphs 108, 117-119, printing is executed when print start position and distance of print medium from left and right opposite ends as detected is set with image data having a printable width).
Rokuhara and Ouchi are combinable because they both teach having printing device which detects the end portion and width of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara with the teachings of Ouchi for the benefit of having a printing device which enhances the accuracy in detection of end portions of paper and detection of a remaining printable distance on the rear end side of the paper as taught by Ouchi at paragraphs 11-12.
Rokuhara and Ouchi fail to explicitly teach wherein sensor is a camera configured to take an image of an area that covers a whole width of transport belt; wherein the controller detects both end portions based on a color difference in the image between an image color of the transport belt and an image color of the print medium.
However, Soures teaches wherein controller (processing unit 102, fig. 1) detects both end portions (lead edge and trail edge) based on a color difference in the image between an image color of transport belt (belt transport) and an image color of print medium (media 435) (sensors 410-425 is used to detect media entering the pre-marker paper path, for instance, edge sensors 415-418 are used to look at media timing and registration in order to make sure that the sheet's lead edge and trail edge times are correct prior to marking. The marker sync sensor 420 is the last sensor before marking is initiated, and it looks at lead edge of the media just prior to entry into the direct marker. Marker sync sensor 420 looks for similarities and/or differences based on color between the belt transport and the media itself. And finally, the market exit sensor 425 looks at the media exiting the direct marking station 445. Therefore, the readings of leading and trailing edges detected by markers 420 and 425, respectively, based on color differences between the belt transport and the media itself, the edges are correctly detected and analyzed for accurately marking, see col. 7, lines 1-30).
Rokuhara and Ouchi are combinable with Soures because they all teach having image processing devices which detect the end portions of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara and Ouchi with the teachings of Soures for the benefit of even if one sensor begins to make bad reads, the system can utilize timing signals from the remaining sensors even though they are farther upstream or downstream of the direct marker station for effective detection as taught by Soures at col. 7, lines 17-20.
Rokuhara, Ouchi and Soures fail to explicitly teach wherein sensor is a camera configured to take an image of an area that covers a whole width of the transport belt.
However, Bajema teaches a sensor (camera 300) that detects end portions (edges) of the print medium (paper products) placed on the transport belt (conveyor belt 102), wherein the sensor is a camera (camera 300) configured to take an image of an area that covers a whole width of the transport belt (note that paper products which move along the conveyor belt 102, their edges are detected to calibrate the system, paragraph 6, 25, 28, wherein the sensor such as camera 300 can be a “camera which has sufficiently wide field of view to capture the image across the entire width of the conveyor belt 102 (e.g., wide-angle camera or a video camera)”, paragraph 27).
Rokuhara. Ouchi and Soures are combinable with Bajema because they all teach having image processing devices which detect the end portions of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara, Ouchi and Soures with the teachings of Bajema for the benefit of providing improved defect detection system which provides accurate and real-time calibration of the image acquisition and analysis systems during continuous production as taught by Bajema at paragraph 3.
Regarding claim 2, Rokuhara further discloses wherein the printing section includes a print head (printing section 33 includes print head 34, paragraphs 33-34), and the sensor (sensors 83) is provided downstream of a placement start position at which the transport belt starts placement of the print medium and upstream of the print head in the transport direction (paragraphs 120, 45, and as shown in figs, 3-5, note that “the carriage 82 can move in the width direction X at a location upstream of the print head 34 in the transport direction Y. Thus, the sensors 83A and 83B can detect a side edge of the medium P at a location upstream of the print head 34 in the transport direction Y. Accordingly, the control unit 120 can also use the medium width PW obtained in step S210 of the small-size medium width detection process or step S310 of large-size medium width detection process, for control of the print head 34 that performs printing at a downstream location”).
Regarding claim 3, Rokuhara further discloses63 wherein the printing section includes a print head (printing section 33 includes print head 34, paragraphs 33-34) and a carriage on which the print head is mounted, and the sensor is provided in the carriage (paragraph 133, the two sensors 83A and 83B may be mounted on the printing carriage together with the print head 34).
Regarding claim 5, Combination of Rokuhara with Ouchi further teaches wherein the controller (Ouchi, control unit 70, paragraph 120) changes the print start position determined by the sensor and the width of the print medium based on an input operation of a user (Ouchi, paragraph 120, settings specified by user), and causes the printing section to execute printing based on the print data, based on the changed print start position and the changed width of the print medium (Ouchi, paragraphs 117-121, printing is performed with changed settings).
Rokuhara and Ouchi are combinable because they both teach having printing device which detects the end portion and width of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara with the teachings of Ouchi for the benefit of providing the user more convenience and effectiveness in achieving printing parameters as desired by making appropriate changes as taught by Ouchi at paragraph 120.
Regarding claim 7, Combination of Rokuhara with Ouchi further teaches wherein the print data is data for printing a pattern image having a print size changed in accordance with the width of the print medium determined by the sensor (paragraphs 117-121, printing is executed by changing the pattern image according to printable width and detected width of print medium from left and right opposite ends).
Rokuhara and Ouchi are combinable because they both teach having printing device which detects the end portion and width of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara with the teachings of Ouchi for the benefit of effectively making sure that print data width PW is not beyond the printable width YW and substantially equal thereto as taught by Ouchi at paragraph 118.
Regarding claim 8, Rokuhara further discloses wherein the print medium is a fabric (medium P is not limited to a paper sheet, and may be a resin film or sheet, a composite film of a resin and a metal (a laminated film), textile fabric, nonwoven fabric, a metal foil, a metal film, or a ceramic sheet, for example, paragraph 135).
Regarding claim 10, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakura et al., US 2014/0118762 – teaches detecting opposite ends in the width direction of the transported sheet.
Shinkawa, US 2009/0160925 – teaches sheet detection sensor 17 is provided with a non-illustrated light emitting portion and a non-illustrated light receiving portion and is configured to detect the presence of the recording sheet P on the sheet transport belt 13, e.g., by means of a difference in reflected light intensity between a case where the recording sheet P of, for example, white color is present on the sheet transport belt 13 of, for example, black color and a case where the recording sheet P is not present on the sheet transport belt 13. The rotation detection sensor 18 constitutes an optical encoder together with a non-illustrated linear scale that is provided at a left end of the sheet transport belt 13 so as to extend over the entire circumference of the sheet transport belt 13. Therefore, it is possible to measure a transport amount of the recording sheet P by the sheet transport portion 5 based on the detection results by the sheet detection sensor 17 and the rotation detection sensor 18, paragraph 35.
Ueno et al., US 2009/0065120 - paragraph 80, images of the positioning marks 91 and 92 (both edges) are captured by the camera 81, and creates information about the displacement thereof from a proper supporting position, and further the image processing unit 86 determines whether the applied state is favorable or unfavorable, from the images of the end portions of the ACF sheet 8a captured by the camera 81.
 Franklin, US 2012/0242828 – teaches image should be further processed so that one of the resulting images is mirrored. Lastly, the images should be placed in juxtaposition such that they appear on the same screen”, paragraph 30.
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677